DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In the last line of claim 1, “employment” should be changed to --deployment--.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (USPub 2014/0217707).
	With respect to claim 1, Konishi et al. disclose a motor vehicle having an inflatable curtain airbag assembly for a motor vehicle, the inflatable curtain airbag assembly comprising: an inflatable airbag; a tether (50) having a fixed length between a first end (at 16) and a second end; and at least one guide member (60) slidably receiving the tether such that the tether has a first adjustable length portion (51) between the first end and the at least one guide member, and a second adjustable length portion (52) between the second end and the at least one guide member (Fig 4), wherein the tether and the at least one guide member cooperate to control positioning of the inflatable airbag upon deployment [0053].
	With respect to claim 2, the at least one guide member includes a loop [0050].
	With respect to claim 3, wherein the at least one guide member is attached to the inflatable airbag (at 61).
With respect to claim 4, wherein the at least one guide member is attached to an outer side of an outboard facing panel of the inflatable airbag [0047].
With respect to claim 5, wherein the first end of the tether is attached to the inflatable airbag 

	With respect to claim 6, wherein the first end of the tether and the at least one guide member are both attached to an outer side of an outboard facing panel of the inflatable airbag [0047].
	With respect to claim 7, wherein the first end of the tether and the at least one guide member are both attached to non- inflatable portions of the inflatable airbag (Fig 2, 16 and 27 are both non-inflatable portions).
	With respect to claim 8, wherein the inflatable airbag has a length in a length direction, a height in a height direction and a depth in a depth direction, and wherein the first adjustable length portion of the tether is at a non-zero angle relative to the second adjustable length portion of the tether in a plane defined by the length direction and the height direction (top edge of portion 51 extends at an angle relative to portion 52 as shown in Figure 4).
	With respect to claims 9 and 17, wherein the non- zero angle is at least 30 degrees.
	With respect to claim 10, wherein Konishi et al. disclose a method of protecting an occupant of a motor vehicle with the inflatable curtain airbag assembly of claim 1.
	With respect to claim 11, the method comprising: inflating the inflatable airbag to increase a depth of the inflatable airbag and decrease a distance between the first and second ends of the tether in both a height direction of the inflatable airbag and a length direction of the inflatable airbag (tension increased in tether as inflated [0053] as it curves around inflatable chamber as shown in Fig 5).
	With respect to claims 12-16 and 18, the apparatus discussed above meets the limitations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        12/11/20